                                                                                 Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 1 of 13



                                                                       1    ANNE K. EDWARDS (SBN 110424)
                                                                            SMITH, GAMBRELL & RUSSELL, LLP
                                                                       2    444 South Flower Street Suite 1700
                                                                            Los Angeles, California 90071
                                                                       3    Telephone: 213 358-7200
                                                                            Facsimile: 213 358-7300
                                                                       4    Email: aedwards@sgrlaw.com
                                                                       5    Attorneys for Plaintiff
                                                                            STEVEN CODY REYNOLDS
                                                                       6
                                                                       7
                                                                       8                           UNITED STATES DISTRICT COURT
                                                                       9                         NORTHERN DISTRICT OF CALIFORNIA
                                                                       10                                     SAN FRANCISCO
                                                                       11   STEVEN CODY REYNOLDS,                               Case No.
                                                                       12                             Plaintiff,
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP




                                                                                                                                COMPLAINT
                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13         vs.
                                                                       14
                                                                       15   BINANCE HOLDINGS LTD.,
                                                                       16                             Defendant.                Demand For Jury Trial
                                                                       17
                                                                       18         Plaintiff Steven Cody Reynolds, as and for his Complaint against Defendant
                                                                       19   Binance Holdings Ltd., hereby alleges as follows:
                                                                       20                              PRELIMINARY STATEMENT
                                                                       21         1.     Steven Cody Reynolds (“Reynolds” or “Plaintiff”) is a cryptocurrency
                                                                       22   investor and provides consulting and advisory services to companies in the digital
                                                                       23   currency industry.
                                                                       24         2.     Reynolds maintained a digital currency account with Binance Holdings
                                                                       25   Ltd. (“Binance” or “Defendant”), a global cryptocurrency exchange that provides a
                                                                       26   platform for buying, selling and storing digital currencies.
                                                                       27
                                                                       28
                                                                                                                       1
                                                                                                                   COMPLAINT
                                                                                Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 2 of 13



                                                                       1          3.    Reynolds first used Binance’s exchange to acquire BNB tokens, also
                                                                       2    known as Binance Coin, a cryptocurrency issued by Binance in its Initial Coin
                                                                       3    Offering (“ICO”) in June 2017.
                                                                       4          4.    One month later, in or around July 2017, Reynolds was retained by
                                                                       5    Binance to support Binance’s online communications with English speaking
                                                                       6    customers. In this role, Reynolds was responsible for public facing community
                                                                       7    management, managing media channels, and communicating with English speaking
                                                                       8    customers primarily from the United States.
                                                                       9          5.    Between July 2017 and December 2017, Binance compensated Reynolds
                                                                       10   for his services in the form of BNB tokens, which Reynolds stored in his Binance
                                                                       11   account.
                                                                       12         6.    In addition to his compensation, Reynolds continued to purchase BNB
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   tokens and acquire other digital currencies using the Binance platform, and stored
                                                                       14   these cryptocurrencies in his Binance account as well.
                                                                       15         7.    In December 2017, Reynolds and Binance agreed that Reynolds would
                                                                       16   stop providing services to Binance. The separation was amicable at the time, and
                                                                       17   Reynolds continued to use the Binance platform to buy and sell cryptocurrencies and
                                                                       18   continued to store digital currencies in his Binance account.
                                                                       19         8.    Several weeks later, in January 2018, Binance contacted Reynolds in
                                                                       20   regards to an online group chat that Reynolds administered on Telegram Messenger
                                                                       21   (an independent app where users can participate in online public group chats).
                                                                       22   Binance requested that Reynolds delete the group chat. However, the app settings did
                                                                       23   not permit chats to be deleted once opened to the public.
                                                                       24         9.    Days later, Binance contacted Reynolds again and requested that he
                                                                       25   remove any reference to Binance in the group chat and change the chat’s name.
                                                                       26   Reynolds complied with this request.
                                                                       27         10. Later the same day, however, Reynolds was contacted by Binance’s CEO,
                                                                       28   Changpeng Zhao, who demanded that Reynolds delete the chat or remove all of the
                                                                                                                     2
                                                                                                                 COMPLAINT
                                                                                Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 3 of 13



                                                                       1    participants. Reynolds initially resisted but was immediately threatened by Zhao with
                                                                       2    legal and financial damages unless he complied. Then, within minutes, Binance
                                                                       3    carried out Zhao’s threats. Without Reynolds’ consent, Binance unilaterally lowered
                                                                       4    Reynolds’ withdrawal limit in his account to zero. Reynolds’ account was effectively
                                                                       5    frozen, as he was restricted from withdrawing any of his assets.
                                                                       6          11. Binance then locked Reynolds out of his account entirely. He could not
                                                                       7    log in using his username and password.
                                                                       8          12. Reynolds attempted to restore his account through Binance customer
                                                                       9    service, but his access was restricted. Reynolds could no longer access his account,
                                                                       10   and he could not access his digital currency assets stored thereon.
                                                                       11         13. At the time, Reynolds’ Binance account was holding approximately
                                                                       12   $285,000 worth of digital currencies.
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13         14. Months later, on or about March 31, 2018, Reynolds was able to regain
                                                                       14   access to his Binance account. However, his account balance was zero.
                                                                       15         15. Binance had, without Reynolds’ consent or authorization, wrongfully
                                                                       16   confiscated all of the digital assets that Reynolds owned and stored on the Binance
                                                                       17   platform.
                                                                       18         16. If Reynolds’ assets were not confiscated by Binance, Reynolds could
                                                                       19   have sold the digital assets for US Dollars in an amount up to $337,500 over the
                                                                       20   subsequent months.
                                                                       21         17. As a currency exchange doing business in the United States, Binance has
                                                                       22   a duty to its customers to safely and securely maintain their digital assets, and not to
                                                                       23   unilaterally freeze and confiscate customer property.
                                                                       24         18. United States customers of cryptocurrency exchanges doing business in
                                                                       25   the United States should not have to fear that the exchange could unilaterally and
                                                                       26   without authorization seize and confiscate their assets stored thereon.
                                                                       27         19. Reynolds brings this action against Binance seeking monetary and
                                                                       28   punitive damages for this unlawful seizure and confiscation of property.
                                                                                                                      3
                                                                                                                  COMPLAINT
                                                                                  Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 4 of 13



                                                                       1                                           PARTIES
                                                                       2           20. Plaintiff Reynolds is and was at the time of the filing of this complaint a
                                                                       3    citizen of the United States and a resident of the State of Oregon.
                                                                       4           21. Upon information and belief, Defendant Binance is a Cayman Islands
                                                                       5    limited company with headquarters in the Republic of Malta, and maintains a
                                                                       6    principal place of business in San Francisco, California through its subsidiary Binance
                                                                       7    US.
                                                                       8                               JURISDICTION AND VENUE
                                                                       9           22. This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because
                                                                       10   the parties are citizens of different states and the amount in controversy, as alleged
                                                                       11   further herein, exceeds the jurisdictional minimum of $75,000.
                                                                       12          23. This Court has personal jurisdiction over Defendant Binance for the
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   foregoing reasons: Commencing in 2017, Binance purposefully directed its activities
                                                                       14   at residents of this forum by making its website, Binance.com, available to citizens of
                                                                       15   this state and providing a platform for United States customers to buy, sell and store
                                                                       16   digital assets on their Binance user account. Upon information and belief, in 2018,
                                                                       17   approximately 38% of Binance customers worldwide were located in the United
                                                                       18   States, the largest proportion by country. After the formation of Binance US in
                                                                       19   September 2019, Binance continued to direct its activities to residents of this forum
                                                                       20   through Binance US. Upon information and belief, Binance controls Binance US and
                                                                       21   uses Binance US as an agent and instrumentality to continue to serve Binance’s
                                                                       22   United States customers, to conduct Binance’s affairs in the United States, to ensure
                                                                       23   compliance with United States laws and regulations, and to serve as Binance’s
                                                                       24   principal physical presence in the United States. Upon information and belief,
                                                                       25   Binance and Binance US operate on the same website, use the same exchange
                                                                       26   platform, the same matching engine and the same wallet technologies.             Upon
                                                                       27   information and belief, Binance US is Binance’s alter ego subsidiary as there is such
                                                                       28   a unity of interest, ownership and control that the separate personalities of the two
                                                                                                                       4
                                                                                                                   COMPLAINT
                                                                                 Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 5 of 13



                                                                       1    entities no longer exist. Binance US is registered to do business in the State of
                                                                       2    California, and is registered as a money services business with the United States
                                                                       3    Department of the Treasury, Financial Crimes Enforcement Network, with an address
                                                                       4    of Letterman Digital Arts Center, One Letterman Drive, Building C, Suite C, San
                                                                       5    Francisco, CA. Upon information and belief, Binance, through Binance US, has
                                                                       6    significant operations, employees and physical presence in California, unlike in Malta
                                                                       7    where Binance is purportedly headquartered, or the Cayman Islands where it is
                                                                       8    purportedly incorporated. Upon information and belief, Binance continues to enter
                                                                       9    into thousands of transactions annually with California-based individuals and
                                                                       10   businesses. As such, Binance has continuous and systematic contacts with California,
                                                                       11   and purposefully avails itself of the benefits of participation in the California
                                                                       12   marketplace sufficient to render the assumption of general personal jurisdiction by
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   this Honorable Court consistent with traditional notions of fair play and substantial
                                                                       14   justice.
                                                                       15          24. Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)
                                                                       16   because Defendant is a resident of this district.
                                                                       17                               FACTUAL BACKGROUND
                                                                       18   A.    Plaintiff Reynolds
                                                                       19          25. Plaintiff Reynolds is an experienced investor in cryptocurrencies. He is
                                                                       20   also a founder of start-up companies in the cryptocurrency industry, and provides
                                                                       21   consulting and advisory services to cryptocurrency-related businesses.
                                                                       22          26. Reynolds served in the United States Army after high school and attended
                                                                       23   the United Stated Military Academy at West Point in New York.
                                                                       24          27. Following his service with the United States military, Reynolds
                                                                       25   developed a keen interest in cryptocurrencies and since then has worked in various
                                                                       26   capacities in the cryptocurrency industry at home and abroad.
                                                                       27          28. In addition to investing in digital currencies, Reynolds’ experience
                                                                       28   includes serving on an advisory board and providing freelance services to companies
                                                                                                                      5
                                                                                                                  COMPLAINT
                                                                                 Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 6 of 13



                                                                       1    in the cryptocurrency industry, including business development, communications,
                                                                       2    public relations, customer service, crisis management, and fund raising.
                                                                       3          29. Reynolds has also been involved in politics. In 2012, Reynolds ran for
                                                                       4    election to the United States House of Representatives to represent the 1st
                                                                       5    Congressional District of Oregon as a member of the Progressive Party. Reynolds
                                                                       6    ran again in 2014 to represent the 1st Congressional District of Oregon as a member
                                                                       7    of the Green Party. In 2016, Reynolds won the primary to be the candidate for the
                                                                       8    Independent Party to the United States Senate seat from Oregon. In the 2016 election
                                                                       9    for the United States Senate seat from Oregon, Reynolds gained over 59,000 votes in
                                                                       10   the general election as the candidate for the Independent Party.
                                                                       11   B.    Defendant Binance
                                                                       12         30. Defendant Binance is a cryptocurrency exchange that provides a platform
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   for customers to buy, sell and store cryptocurrencies.
                                                                       14         31. Upon information and belief, the company was founded in China in 2017
                                                                       15   by Changpeng Zhao (“Zhao”), who currently serves as its CEO.
                                                                       16         32. Upon information and belief, the company is incorporated in the Cayman
                                                                       17   Islands.
                                                                       18         33. Upon information and belief, the company moved headquarters from
                                                                       19   China to Japan in September 2017, and from Japan to Malta in March 2018.
                                                                       20         34. Upon information and belief, Binance does not maintain a significant
                                                                       21   operating business in Malta or the Cayman Islands; rather, Binance runs a
                                                                       22   “decentralized operation,” and Binance teams are based where Binance operates
                                                                       23   regulated businesses, such as Binance US.
                                                                       24         35. In September 2019, Binance opened Binance US in San Francisco,
                                                                       25   California. Binance US is licensed to do business in the State of California, and was
                                                                       26   registered as a money services business with the U.S. Department of the Treasury,
                                                                       27   Financial Crimes Enforcement Network, in December 2019.
                                                                       28
                                                                                                                     6
                                                                                                                 COMPLAINT
                                                                                 Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 7 of 13



                                                                       1          36. Upon information and belief, in 2018 approximately 38% of Binance
                                                                       2    customers were located in the United States.
                                                                       3          37. Upon information and belief, Binance stopped serving United States
                                                                       4    customers in or around June 2019, but resumed in or around September 2019 after
                                                                       5    launching Binance US.
                                                                       6          38. Upon information and belief, in 2019 Binance had an average daily
                                                                       7    trading volume of $2.85 Billion, serving more than 15 million customers around the
                                                                       8    world.
                                                                       9          39. In addition to offering a cryptocurrency trading platform, Binance created
                                                                       10   a cryptocurrency token called BNB, also known as Binance Coin. As set forth on
                                                                       11   Binance’s website, BNB “powers the Binance Ecosystem. As the native coin of
                                                                       12   Binance Chain, BNB has multiple use cases: fueling transactions on the Chain, paying
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   for transaction fees on Binance Exchange, making in-store payments, and many
                                                                       14   more.”
                                                                       15         40. BNB was created by Binance in 2017. It was first issued and launched
                                                                       16   during an Initial Coin Offering (“ICO”) crowdfunding event, which took place
                                                                       17   between June 26 and July 3, 2017.
                                                                       18   C.    Reynolds Purchases BNB Tokens in Binance’s Initial Coin Offering
                                                                       19         41. During the June 2017 Binance ICO, Reynolds purchased BNB using the
                                                                       20   Binance platform.
                                                                       21         42. The purchase was made by Reynolds while he was in the State of Oregon.
                                                                       22         43. After the ICO, Reynolds continued to purchase BNB and continued to use
                                                                       23   the Binance platform to purchase and store other digital currencies.
                                                                       24   D.    Reynolds is Retained by Binance to Provide Customer-Support Services
                                                                       25         to United States Customers, and is Compensated in BNB Tokens.
                                                                       26         44. In or around late July 2017, following Binance’s ICO, Reynolds was
                                                                       27   retained to provide services to Binance.
                                                                       28
                                                                                                                       7
                                                                                                                 COMPLAINT
                                                                                Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 8 of 13



                                                                       1          45. Specifically, Reynolds was retained to support online communications
                                                                       2    with English-speaking users of the Binance platform. In this role, Reynolds was
                                                                       3    responsible for public facing community management, managing media channels, and
                                                                       4    communicating with English speaking customers primarily from the United States.
                                                                       5          46. Reynolds was asked to provide such service to Binance directly by
                                                                       6    Binance’s CEO, Changpeng Zhao. Zhao and Reynolds met remotely in July 2017 in
                                                                       7    an online Slack channel. Slack is an independent company that provides online public
                                                                       8    chat rooms (“channels”). Zhao and Reynolds began communicating in the Slack
                                                                       9    channel, and Zhao asked Reynolds, who was experienced and well versed in
                                                                       10   cryptocurrencies, to provide the above-mentioned communications services for
                                                                       11   Binance.
                                                                       12         47. An agreement was reached whereby Reynolds would be compensated
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   with BNB tokens in the amount equivalent to $3K per month, and would be allocated
                                                                       14   BNB tokens as a Binance team member.
                                                                       15         48. From June 2017 to December 2017, Reynolds provided said services to
                                                                       16   Binance and was compensated for his service in the form of BNB tokens, which he
                                                                       17   kept stored in his Binance account.
                                                                       18         49. During the time that Reynolds provided services to Binance, Reynolds
                                                                       19   would work up to seven days a week, often up to 20 hours a day, answering questions
                                                                       20   and providing various customer support services on Binance’s behalf.
                                                                       21         50. Reynolds also used the Binance platform himself as a customer to
                                                                       22   purchase, sell and hold other digital currencies.
                                                                       23         51. In December 2017, Reynolds and Binance agreed that Reynolds would
                                                                       24   stop providing services to Binance.
                                                                       25         52. The separation was amicable at the time, and Reynolds continued to use
                                                                       26   the Binance platform to hold and manage his cryptocurrency assets.
                                                                       27
                                                                       28
                                                                                                                      8
                                                                                                                  COMPLAINT
                                                                                 Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 9 of 13



                                                                       1    E.    Binance Confiscates Reynolds’ Digital Assets in his Binance Account.
                                                                       2          53. Several weeks after Reynolds ceased providing service to Binance, in or
                                                                       3    around January 2018, Binance reached out to Reynolds in regards to a public online
                                                                       4    group chat that Reynolds administered.
                                                                       5          54. The group chat was hosted by an app called Telegram Messenger.
                                                                       6    Telegram Messenger is not a part of the Binance platform. It is an independent app
                                                                       7    that allows users to participate in online public group chats.
                                                                       8          55. Reynolds was asked to delete the group chat. However, the Telegram
                                                                       9    Messenger app settings did not permit chats to be deleted once opened to the public
                                                                       10         56. Days later, Binance contacted Reynolds again and requested that he
                                                                       11   remove any and all reference to Binance in the Telegram Messenger group chat and
                                                                       12   to change the group chat’s name. Reynolds agreed. Reynolds removed all reference
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   to Binance and changed the name of the group chat to “Steve’s Crypto Corner.”
                                                                       14         57. Later that same day, Reynolds was contacted directly by Binance’s CEO,
                                                                       15   Changpeng Zhao, who demanded that Reynolds delete the group chat (which the
                                                                       16   settings did not allow) or remove all of the participants.
                                                                       17         58. Reynolds initially resisted this request. Zhao, however, the billionaire
                                                                       18   CEO of Binance with far superior financial resources, reacted by immediately
                                                                       19   threatening Reynolds with severe legal and financial consequences unless Reynolds
                                                                       20   complied with his demands.
                                                                       21         59. Then, within minutes of Zhao’s threats, Binance proceeded to carry them
                                                                       22   out. In an extreme act of bullying and retaliation, Binance – without Reynolds’
                                                                       23   consent – unilaterally lowered Reynolds’ withdrawal limit in his Binance account to
                                                                       24   zero, meaning that Reynolds could not withdraw any of the digital assets in his
                                                                       25   account. His account was frozen.
                                                                       26         60. Then, again without Reynolds’ consent, Binance blocked Reynolds’
                                                                       27   access to his account entirely. Reynolds could not log in using his username and
                                                                       28
                                                                                                                      9
                                                                                                                  COMPLAINT
                                                                               Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 10 of 13



                                                                       1    password. He could not gain access to his digital assets held on the Binance platform.
                                                                       2    Binance had shut Reynolds out and locked him away from his property.
                                                                       3          61. At the time, Reynolds’ Binance account was holding approximately
                                                                       4    $285,000 worth of digital currencies.
                                                                       5          62. Months later, on or about March 31, 2018, Reynolds regained access to
                                                                       6    his account. However, Reynolds’ assets were no longer there. His account showed a
                                                                       7    balance of zero.
                                                                       8          63. Several months after that, in or around July 2018, Reynolds met Zhao
                                                                       9    face to face at the TechCrunch technology conference being held in Zug, Switzerland.
                                                                       10   Reynolds asked Zhao to return his confiscated property, but Zhao refused.
                                                                       11         64. Binance did not have authorization from Reynolds to freeze, seize and
                                                                       12   confiscate his digital assets.
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13         65. Reynolds’ digital assets in his Binance account were unlawfully
                                                                       14   confiscated by Binance.
                                                                       15         66. If Reynolds’ assets were not confiscated by Binance, Reynolds could
                                                                       16   have sold the digital assets for US Dollars in an amount up to $337,500 over the
                                                                       17   subsequent months.
                                                                       18
                                                                       19                                    CAUSES OF ACTION
                                                                       20
                                                                       21                               FIRST CAUSE OF ACTION
                                                                       22                                       (Conversion)
                                                                       23         67. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth
                                                                       24   herein.
                                                                       25         68. Plaintiff maintained a cryptocurrency account with Binance and
                                                                       26   deposited digital assets on the Binance platform.
                                                                       27
                                                                       28
                                                                                                                     10
                                                                                                                 COMPLAINT
                                                                               Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 11 of 13



                                                                       1          69. Defendant Binance, without permission, authorization or consent of the
                                                                       2    Plaintiff, wrongfully seized and confiscated the digital assets deposited by, and
                                                                       3    belonging to, Plaintiff Reynolds.
                                                                       4          70. Defendant’s confiscation of Plaintiff’s cryptocurrency and refusal to
                                                                       5    return the funds to Plaintiff are wrongful acts and omissions.
                                                                       6          71. Plaintiff was, and is, entitled to possession of the deposited funds that
                                                                       7    Defendant has wrongfully converted.
                                                                       8          72. As a direct and proximate result of Defendant’s wrongful acts and
                                                                       9    omissions, Reynolds has been deprived of his right to use his property, causing
                                                                       10   damage to Plaintiff in an amount to be determined at trial but believed to be not less
                                                                       11   than $337,500.
                                                                       12         73. Defendant’s actions were knowing, willful, intentional and malicious, and
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   justify the award of punitive damages.
                                                                       14
                                                                       15                              SECOND CAUSE OF ACTION
                                                                       16                                  (Unjust Enrichment)
                                                                       17         74. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth
                                                                       18   herein.
                                                                       19         75. Plaintiff provided services to Binance in exchange for compensation in
                                                                       20   Binance Coin which he stored on his Binance account, and he also used Binance’s
                                                                       21   exchange platform to acquire additional cryptocurrency which he stored on his
                                                                       22   Binance account as well.
                                                                       23         76. Defendant wrongfully seized and confiscated all of Reynolds’ digital
                                                                       24   assets that were stored in his Binance account.
                                                                       25         77. The circumstances of Defendant’s enrichment are such that equity and
                                                                       26   good conscience require Defendant to make restitution to Plaintiff.
                                                                       27
                                                                       28
                                                                                                                     11
                                                                                                                 COMPLAINT
                                                                                Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 12 of 13



                                                                       1                               THIRD CAUSE OF ACTION
                                                                       2                                         (Negligence)
                                                                       3           78. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth
                                                                       4    herein.
                                                                       5           79. Defendant owed Plaintiff a duty to use reasonable care in performing its
                                                                       6    duties as an exchange and depository of Plaintiff’s cryptocurrency account, including
                                                                       7    but not limited to the duty to: (1) maintain Plaintiff’s account, (2) ensure that no
                                                                       8    unauthorized transfers or withdrawals from Plaintiff’s account were implemented,
                                                                       9    and (3) comply with all applicable registration and reported requirements under state
                                                                       10   and federal law.
                                                                       11          80. Defendant has breached those duties by failing to perform its obligations,
                                                                       12   including by failing to ensure that no unauthorized transfers or withdrawals from
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   Plaintiff’s Binance account were implemented, prevent misappropriation in
                                                                       14   Plaintiff’s Binance account, and failing to comply with all applicable requirements
                                                                       15   under state and federal law.
                                                                       16          81. As a direct and proximate result of Defendant’s conduct, Reynolds has
                                                                       17   been damaged in an amount to be determined at trial but believed to be not less than
                                                                       18   $337,500.
                                                                       19
                                                                       20                                        JURY DEMAND
                                                                       21          82. Plaintiff hereby demands a trial by jury on all issues triable by a jury in
                                                                       22   this case.
                                                                       23
                                                                       24        WHEREFORE, Plaintiff demands judgment against the Defendant as follows:
                                                                       25
                                                                       26        (a)     Awarding Plaintiff damages for all injuries suffered as a result of
                                                                       27                Defendants’ wrongdoing in an amount to be determined at trial but
                                                                       28                believed to be not less than $337,500;
                                                                                                                      12
                                                                                                                  COMPLAINT
                                                                             Case 3:20-cv-02117-JSC Document 1 Filed 03/27/20 Page 13 of 13



                                                                       1      (b)   Awarding punitive damages for Defendant’s knowing, willful, intentional
                                                                       2            and malicious conduct;
                                                                       3      (c)   Awarding Plaintiff pre-judgment and post-judgment interest;
                                                                       4      (d)   Awarding Plaintiff reasonable attorneys’ fees, expenses, and the costs of
                                                                       5            bringing this action; and
                                                                       6      (e)   All such other and further relief as the Court deems necessary, just and
                                                                       7            proper.
                                                                       8
                                                                       9 DATED: March 27, 2020               SMITH, GAMBRELL & RUSSELL, LLP
                                                                       10
                                                                       11                                    By:        /s/ Anne K. Edwards
                                                                                                                        Anne K. Edwards
                                                                       12
                                 444 SOUTH FLOWER STREET, SUITE 1700




                                                                                                                        Attorneys for
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071




                                                                                                                        STEVEN CODY REYNOLDS
                                       TELEPHONE: 213 358-7200




                                                                       13
                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                                                                                                                   13
                                                                                                                COMPLAINT                           SGR/22521717.3
